Warner, J.,
concurring.
It appears from the record that Trowbridge, Dwight & Company are citizens of the State of New York, and that they have instituted a' suit in the Fifth Circuit Court of the United States, against Annie E. Rawson, as administratrix of C. W. Rawson, deceased, a citizen of this State, to foreclose a mortgage. The Court below passed an order “ re-. quiring Hines & Hobbs, attorneys-at-law for Trowbridge, Dwight & Company to “ dismiss the said suit or proceeding in the said Fifth Circuit Court of the United States for the foreclosure of said mortgage, and in default thereof, that they be considered in contempt of this Court.” Whilst I do not question the power and authority of the Court below to punish the defendants for a violation of its process of injunction, (if indeed.it has been violated by them,) I do deny the power and authority of the State Court to order and require Hines & Hobbs, the attorneys-at-law of Messrs. Trowbridge, Dwight & Company, to dismiss their suit pending in the Fifth Circuit Court of the United States, or in default thereof, to be considered in contempt. If the State Court has the power and authority to compel the attorneys of the non-resident creditor to dismiss his suit pending in the Circuit Court of the United States, it has the power and authority, for all *363practical purposes, to repeal and render nugatory that provision of the Federal Constitution and the Acts of Congress, ■which secure to the non-resident creditor the right to sue it citizen of Georgia in the Circuit Court of the United States. The Constitution of the United States, and the laws of the United States enacted' in pursuance thereof, are the supreme law of the land, and no department of the íátate Government has 'the power, either directly or indirectly, to violate or defeat that supreme law of the land. In my judgment, the Court below had no legal power or authority to order the attorneys of Trowbridge, Dwight & Company to dismiss their suit pending in the Fifth Circuit Court of the United States, against a citizen of this State, in accordance with the Constitution and laws thereof, to say nothing about the impropriety of interfering with the jurisdiction and business of that Court by an order of the State Court for that purpose. I am, therefore, of the opinion that the judgment of the Court below should be reversed.